DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16-November-2022 has been entered.
Response to Amendment
The Amendments, filed 16-November-2022 have been entered. Claims 1, 6, 11 and 16 have been amended, and claims 1-20 are currently pending. 
Response to Arguments
Applicant’s arguments, see Remarks pp. 11-14, filed 14-October-2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Talagala et al. (Pub. No. US 2016/0203053 A1, hereinafter “Talagala”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 6, 7, 8, 11, 12, 13, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Patent No. US 8,954,412 B1, hereinafter “Zhao”) in view of Ritchford et al. (US 2007/0198499 A1, hereinafter “Ritchford”) in view of Jayasena (Pub. No. US 2021/0182262 A1, hereinafter “Jayasena”) further in view of Talagala.
Regarding claim 1, Zhao teaches:
providing a plurality of fact objects and a plurality of attribute objects, wherein each of the attribute objects is associated with one or more fact objects (Zhao – importers operate to process documents received from the document hosts, read the data content of documents, and extract facts (as operationally and programmatically defined within the data processing system) from such documents. The importers also determine the subject or subjects with which the facts are associated, and extract such facts into individual items of data, for storage in the repository [Col. 2 lines 61-67, Col. 3 lines 1-3]. Janitors operate to process facts extracted by importer. This processing can include but is not limited to, data cleansing, object merging, and fact induction [Col. 3 lines 4-6]. Various janitors act on facts (i.e. fact objects) to normalize attribute names and values (i.e. attribute objects) [Col. 3 lines 20-22].) 
generating a fact key for each of the plurality of fact objects based on information associated with each fact object; determining one or more attribute objects associated with each of the plurality of fact objects based on attribute information associated with each fact object; generating an attribute key for each of the one or more attribute objects based on the attribute information; storing the one or more attribute keys and a plurality of fact keys at a plurality of storage locations in a data catalog, wherein each storage location corresponds to one of the plurality of fact keys (Zhao – build engine builds and manages the repository (i.e. data catalog) [Col. 3 line 34]. Repository contains one or more facts, and each fact is associated with exactly one object (i.e. fact object) [Col. 3 lines 45-46]. The repository includes facts. Each fact (i.e. fact object) includes a unique identifier for that fact, such as a fact ID (i.e. fact key). Each fact includes at least an attribute (i.e. attribute object) and a value (i.e. attribute key). For example, a fact associated with an object representing George Washington may include an attribute of “date of birth” and a value of “Feb. 22, 1732.” [Col. 5 lines 10-14].) 
and in response to a query that includes a query fact object and one or more query attribute objects, performing further actions, including: generating a query fact key based on the query fact object; generating one or more query attribute keys based on the one or more query attribute objects (Zhao – a query parsing module parses the defined query to identify possible attribute names and/or values contained within it. The query parsing module search the repository for objects, facts, or attributes that correspond to the filtered query terms [Col. 8 lines 51-60]. For example, the query parsing module identifies an object (i.e. query fact object) having a “name” attribute (i.e. attribute object) with the value “William Frawley” and an attribute type called “play”. Thus, the query parsing module identifies the fact “name: William Frawley” and the attribute name “play” based on the defined query [Col. 8 lines 60-67]. A fact presentation module presents the identified one or more likely correct facts. This presentation can take a variety of forms depending upon the embodiment. The fact presentation module presents a likely correct fact to the user that provided the search query by, for example, displaying it on a web page provided to the user [Col. 10 lines 8-14].)
and providing a query result based on the comparison of the one or more query attribute keys and one or more attribute keys associated with another fact key in the data catalog having an equivalent value to the query fact key, wherein the query result is affirmative when the one or more query attribute keys match the one or more attribute keys associated with the other fact key (Zhao – a query parsing module parses the defined query to identify possible attribute names and/or values contained within it. The query parsing module search the repository for objects, facts, or attributes that correspond to the filtered query terms [Col. 8 lines 51-60]. For example, the query parsing module identifies an object (i.e. query fact object) having a “name” attribute (i.e. attribute object) with the value “William Frawley” and an attribute type called “play”. Thus, the query parsing module identifies the fact “name: William Frawley” and the attribute name “play” based on the defined query [Col. 8 lines 60-67]. A fact presentation module presents the identified one or more likely correct facts. This presentation can take a variety of forms depending upon the embodiment. The fact presentation module presents a likely correct fact to the user that provided the search query by, for example, displaying it on a web page provided to the user [Col. 10 lines 8-14].)
Zhao does not appear to teach:
confirming the query fact object and the one or more query attribute objects are stored in the data catalog based on a comparison of the one or more query attribute keys to an attribute vector associated with a fact object in the data catalog, wherein the attribute vector includes a value representing a number of attribute objects that are associated with the fact object
and in response to non-confirmation of storage of the query fact object in the data catalog,
shifting [the attribute vector] from a storage location associated with a primary fact key to another available storage location that is associated with an alternate fact key
the attribute vector
However, Ritchford teaches:
confirming the query fact object and the one or more query attribute objects are stored in the data catalog based on a comparison of the one or more query attribute keys to an attribute vector associated with a fact object in the data catalog, wherein the attribute vector includes a value representing a number of attribute objects that are associated with the fact object (Ritchford – Fig. 2(f) shows a format of a plurality of annotations (i.e. attribute vector). Each annotation has at least a fact ID (i.e. value indicating it is associated with the fact object), a beginning index in the value of the fat with the fact ID, and a length within the value of the fact value. The fact ID identifies which fact the annotation is associated with [0061]. Fig. 3(c) is a flow chart showing use of annotations to help select facts. A query is received 362. The object service determines a plurality of annotations that are relevant to the query. Relevance can be determined, for example, by accessing the index 127 if annotations are indexed, by accessing a separate annotation index if annotations are separately indexed, by searching the values of the annotations, or by any other appropriate method [0068].)+
the attribute vector (Ritchford – Fig. 2(f) shows a format of a plurality of annotations (i.e. attribute vector). Each annotation has at least a fact ID (i.e. value indicating it is associated with the fact object), a beginning index in the value of the fat with the fact ID, and a length within the value of the fact value. The fact ID identifies which fact the annotation is associated with [0061]. Fig. 3(c) is a flow chart showing use of annotations to help select facts. A query is received 362. The object service determines a plurality of annotations that are relevant to the query. Relevance can be determined, for example, by accessing the index 127 if annotations are indexed, by accessing a separate annotation index if annotations are separately indexed, by searching the values of the annotations, or by any other appropriate method [0068].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Zhao and Ritchford before them, to modify the system of Zhao of providing a plurality of fact objects and a plurality of attribute objects, wherein each of the attribute objects is associated with one or more fact objects, generating a fact key for each of the plurality of fact objects based on information associated with each fact object, determining one or more attribute objects associated with each of the plurality of fact objects based on attribute information associated with each fact object, generating an attribute key for each of the one or more attribute objects based on the attribute information, storing the one or more attribute keys and a plurality of fact keys at a plurality of storage locations in a data catalog, wherein each storage location corresponds to one of the plurality of fact keys and in response to a query that includes a query fact object and one or more query attribute objects, performing further actions, including: generating a query fact key based on the query fact object, generating one or more query attribute keys based on the one or more query attribute objects, and providing a query result based on a comparison of the one or more query attribute keys and one or more attribute keys associated with another fact key in the data catalog having an equivalent value to the query fact key, wherein the query result is affirmative when the one or more query attribute keys match the one or more attribute keys associated with the other fact key with the teachings of Ritchford of confirming the query fact object and the one or more query attribute objects are stored in the data catalog based on a comparison of the one or more query attribute keys to an attribute vector associated with a fact object in the data catalog, wherein the attribute vector includes a value representing a number of attribute objects that are associated with the fact object. One would have been motivated to make such a modification to determine whether facts match and contain reasonable values (Ritchford - [0021]).
Zhao modified by Ritchford does not appear to teach:
and in response to non-confirmation of storage of the query fact object in the data catalog,
shifting the attribute vector from a storage location associated with a primary fact key to another available storage location that is associated with an alternate fact key
However, Jayasena teaches:
and in response to non-confirmation of storage of the query fact object in the data catalog, (Jayasena – in Fig. 5 – 501, the method includes performing a hash operation on the key that is biased to map the key and associated value to a set of buckets in the hash table serving as a set of less frequently-accessed buckets. As shown in block 502, the method determines if the candidate infrequently-accessed buckets are full (i.e. unavailable). If the candidate buckets in the IA (less frequently-accessed) bucket set are full, the method continues to block 504 and causes the hash generator to perform a frequently-accessed hash on the key (i.e. generate an alternate fact key) and the hash generator stores the key and the associated value exclusively in the frequently-accessed bucket set as shown in block 506 [0048].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Zhao, Ritchford and Jayasena before them, to modify the system of Zhao and Ritchford of providing a plurality of fact objects and a plurality of attribute objects, wherein each of the attribute objects is associated with one or more fact objects, generating a fact key for each of the plurality of fact objects based on information associated with each fact object, determining one or more attribute objects associated with each of the plurality of fact objects based on attribute information associated with each fact object, generating an attribute key for each of the one or more attribute objects based on the attribute information, storing the one or more attribute keys and a plurality of fact keys at a plurality of storage locations in a data catalog, wherein each storage location corresponds to one of the plurality of fact keys and in response to a query that includes a query fact object and one or more query attribute objects, performing further actions, including: generating a query fact key based on the query fact object, generating one or more query attribute keys based on the one or more query attribute objects, confirming the query fact object and the one or more query attribute objects are stored in the data catalog based on a comparison of the one or more query attribute keys to an attribute vector associated with a fact object in the data catalog, wherein the attribute vector includes a value representing a number of attribute objects that are associated with the fact object, and providing a query result based on a comparison of the one or more query attribute keys and one or more attribute keys associated with another fact key in the data catalog having an equivalent value to the query fact key, wherein the query result is affirmative when the one or more query attribute keys match the one or more attribute keys associated with the other fact key with the teachings of Jayasena of and in response to non-confirmation of storage of the query fact object in the data catalog. One would have been motivated to make such a modification to reduce the number of main memory accesses for data sets (Jayasena - [0044]).
Zhao modified by Ritchford and Jayasena does not appear to teach:
shifting the attribute vector from a storage location associated with a primary fact key to another available storage location that is associated with an alternate fact key
However, Talagala teaches:
shifting [the attribute vector] from a storage location associated with a primary fact key to another available storage location that is associated with an alternate fact key (Talagala – Fig. 17 is a flow diagram for managing key-value storage operations. Step 1710 may comprise identifying a conflict, which may comprise a name and/or key conflict pertaining to a stored key-value pair. Step 1720 may comprise resolving the conflict by modifying the logic interface of the stored key-value pair. Modifying the logical interface of the key-value pair may comprise: a) identifying a different, alternative key for the key-value pair; and b) moving (i.e shifting) the data to the alternative key in a range move operation. Step 1720 may further comprise providing access to the stored key-value pair through the alternative key and/or informing one or more storage clients of the change to the key-value pair (e.g. providing the alternative key to storage clients) [0256-0257].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Zhao, Ritchford, Jayasena and Talagala before them, to modify the system of Zhao, Ritchford and Jayasena of providing a plurality of fact objects and a plurality of attribute objects, wherein each of the attribute objects is associated with one or more fact objects, generating a fact key for each of the plurality of fact objects based on information associated with each fact object, determining one or more attribute objects associated with each of the plurality of fact objects based on attribute information associated with each fact object, generating an attribute key for each of the one or more attribute objects based on the attribute information, storing the one or more attribute keys and a plurality of fact keys at a plurality of storage locations in a data catalog, wherein each storage location corresponds to one of the plurality of fact keys and in response to a query that includes a query fact object and one or more query attribute objects, performing further actions, including: generating a query fact key based on the query fact object, generating one or more query attribute keys based on the one or more query attribute objects, confirming the query fact object and the one or more query attribute objects are stored in the data catalog based on a comparison of the one or more query attribute keys to an attribute vector associated with a fact object in the data catalog, wherein the attribute vector includes a value representing a number of attribute objects that are associated with the fact object, in response to non-confirmation of storage of the query fact object in the data catalog and providing a query result based on a comparison of the one or more query attribute keys and one or more attribute keys associated with another fact key in the data catalog having an equivalent value to the query fact key, wherein the query result is affirmative when the one or more query attribute keys match the one or more attribute keys associated with the other fact key with the teachings of Talagala of shifting the attribute vector from a storage location associated with a primary fact key to another available storage location that is associated with an alternate fact key. One would have been motivated to make such a modification to manage key-value storage operations (Talagala - [0001, 0041]).
Claims 6, 11 and 16 correspond to claim 1 and are rejected accordingly.
Regarding claim 2, Zhao modified by Ritchford does not appear to teach:
generating an alternate fact key for each of the plurality of fact objects based on information associated with each fact object and in response to a location in the data catalog corresponding to the fact key being unavailable, storing the one or more attribute keys and the alternate fact key for each fact object at a storage location in the data catalog, wherein the storage location corresponds to the alternate fact key
However, Jayasena teaches:
generating an alternate fact key for each of the plurality of fact objects based on information associated with each fact object and in response to a location in the data catalog corresponding to the fact key being unavailable, storing the one or more attribute keys and the alternate fact key for each fact object at a storage location in the data catalog, wherein the storage location corresponds to the alternate fact key (Jayasena – in Fig. 5 – 501, the method includes performing a hash operation on the key that is biased to map the key and associated value to a set of buckets in the hash table serving as a set of less frequently-accessed buckets. As shown in block 502, the method determines if the candidate infrequently-accessed buckets are full (i.e. unavailable). If the candidate buckets in the IA (less frequently-accessed) bucket set are full, the method continues to block 504 and causes the hash generator to perform a frequently-accessed hash on the key (i.e. generate an alternate fact key) and the hash generator stores the key and the associated value exclusively in the frequently-accessed bucket set as shown in block 506 [0048].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Zhao, Ritchford, Jayasena and Talagala before them, to modify the system of Zhao, Ritchford, Jayasena and Talagala of providing a plurality of fact objects and a plurality of attribute objects, wherein each of the attribute objects is associated with one or more fact objects, generating a fact key for each of the plurality of fact objects based on information associated with each fact object, determining one or more attribute objects associated with each of the plurality of fact objects based on attribute information associated with each fact object, generating an attribute key for each of the one or more attribute objects based on the attribute information, storing the one or more attribute keys and a plurality of fact keys at a plurality of storage locations in a data catalog, wherein each storage location corresponds to one of the plurality of fact keys and in response to a query that includes a query fact object and one or more query attribute objects, performing further actions, including: generating a query fact key based on the query fact object, generating one or more query attribute keys based on the one or more query attribute objects, confirming the query fact object and the one or more query attribute objects are stored in the data catalog based on a comparison of the one or more query attribute keys to an attribute vector associated with a fact object in the data catalog, wherein the attribute vector includes a value representing a number of attribute objects that are associated with the fact object, in response to non-confirmation of storage of the query fact object in the data catalog, shifting the attribute vector from a storage location associated with a primary fact key to another available storage location that is associated with an alternate fact key and providing a query result based on a comparison of the one or more query attribute keys and one or more attribute keys associated with another fact key in the data catalog having an equivalent value to the query fact key, wherein the query result is affirmative when the one or more query attribute keys match the one or more attribute keys associated with the other fact key with the teachings of Jayasena of generating an alternate fact key for each of the plurality of fact objects based on information associated with each fact object and in response to a location in the data catalog corresponding to the fact key being unavailable, storing the one or more attribute keys and the alternate fact key for each fact object at a storage location in the data catalog, wherein the storage location corresponds to the alternate fact key. One would have been motivated to make such a modification to reduce the number of main memory accesses for data sets (Jayasena - [0044]).
Claims 7, 12 and 17 correspond to claim 2 and are rejected accordingly.
Regarding claim 3, Zhao does not appear to teach:
generating the attribute vector for the fact object stored at a storage location in the data catalog based on a number of the one or more attribute objects associated with the fact object and a capacity of the attribute vector; storing the one or more attribute keys for the one or more attribute objects in the attribute vector; and storing the attribute vector at the storage location
However, Ritchford teaches:
generating the attribute vector for the fact object stored at a storage location in the data catalog based on a number of the one or more attribute objects associated with the fact object and a capacity of the attribute vector; storing the one or more attribute keys for the one or more attribute objects in the attribute vector; and storing the attribute vector at the storage location (Ritchford – Fig. 2(f) shows a format of a plurality of annotations (i.e. attribute vector). Each annotation has at least a fact ID (i.e. value indicating it is associated with the fact object), a beginning index in the value of the fat with the fact ID, and a length within the value of the fact value. The fact ID identifies which fact the annotation is associated with. The length is a length of the annotation value within the fact’s value (i.e. capacity) [0061]. Fig. 3(c) is a flow chart showing use of annotations to help select facts. A query is received 362. The object service determines a plurality of annotations that are relevant to the query. Relevance can be determined, for example, by accessing the index 127 if annotations are indexed, by accessing a separate annotation index if annotations are separately indexed, by searching the values of the annotations, or by any other appropriate method [0068]. A copy of the annotation value can also be stored with the annotation (i.e. attribute key) [0063].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Zhao, Ritchford, Jayasena and Talagala before them, to modify the system of Zhao, Ritchford, Jayasena and Talagala of providing a plurality of fact objects and a plurality of attribute objects, wherein each of the attribute objects is associated with one or more fact objects, generating a fact key for each of the plurality of fact objects based on information associated with each fact object, determining one or more attribute objects associated with each of the plurality of fact objects based on attribute information associated with each fact object, generating an attribute key for each of the one or more attribute objects based on the attribute information, storing the one or more attribute keys and a plurality of fact keys at a plurality of storage locations in a data catalog, wherein each storage location corresponds to one of the plurality of fact keys and in response to a query that includes a query fact object and one or more query attribute objects, performing further actions, including: generating a query fact key based on the query fact object, generating one or more query attribute keys based on the one or more query attribute objects, confirming the query fact object and the one or more query attribute objects are stored in the data catalog based on a comparison of the one or more query attribute keys to an attribute vector associated with a fact object in the data catalog, wherein the attribute vector includes a value representing a number of attribute objects that are associated with the fact object, in response to non-confirmation of storage of the query fact object in the data catalog, shifting the attribute vector from a storage location associated with a primary fact key to another available storage location that is associated with an alternate fact key and providing a query result based on a comparison of the one or more query attribute keys and one or more attribute keys associated with another fact key in the data catalog having an equivalent value to the query fact key, wherein the query result is affirmative when the one or more query attribute keys match the one or more attribute keys associated with the other fact key with the teachings of Ritchford of generating the attribute vector for the fact object stored at a storage location in the data catalog based on a number of the one or more attribute objects associated with the fact object and a capacity of the attribute vector; storing the one or more attribute keys for the one or more attribute objects in the attribute vector; and storing the attribute vector at the storage location. One would have been motivated to make such a modification to determine whether facts match and contain reasonable values (Ritchford - [0021]).
Claims 8, 13 and 18 correspond to claim 3 and are rejected accordingly.
Claims 4, 5, 9, 10, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Ritchford in view of Jayasena  further in view of Talagala further in view of Watkins et al. (Pub. No. US 2018/0322062 A1, hereinafter “Watkins”).
	Regarding claim 4, Zhao modified by Ritchford, Jayasena and Talagala does not appear to teach:
generating a Bloom filter for one or more fact objects based on the one or more attribute keys; storing the Bloom filter at each storage location in the data catalog associated with the one or more fact objects; and employing the Bloom filter to determine when the query attribute keys have equivalent values to the one or more attribute keys associated with the other fact key
	However, Watkins teaches:
generating a Bloom filter for one or more fact objects based on the one or more attribute keys; storing the Bloom filter at each storage location in the data catalog associated with the one or more fact objects; and employing the Bloom filter to determine when the query attribute keys have equivalent values to the one or more attribute keys associated with the other fact key (Watkins – storage device can store a plurality of object records, each of which can correspond to a respective object (e.g. data object such as a file) on the external storage device 108. The index 102 can locate objects records on the storage devic3 104, as well as any other objects on the storage device 104 [0029]. See Filter 310 stored in Header 308 of Page 304 in Fig. 3 for storing of Bloom filter [0034], where the filter can definitely indicate whether an object record is not located in the respective page 304 associated with the filter 310, or otherwise indicate that the object record has a threshold probability of being in the respective page (i.e. if the query attribute keys have equivalent values). Non-limiting examples of filters can include bloom filters and cuckoo filters [0038].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Zhao, Ritchford, Jayasena, Talagala and Watkins before them, to modify the system of Zhao, Ritchford, Jayasena and Talagala of providing a plurality of fact objects and a plurality of attribute objects, wherein each of the attribute objects is associated with one or more fact objects, generating a fact key for each of the plurality of fact objects based on information associated with each fact object, determining one or more attribute objects associated with each of the plurality of fact objects based on attribute information associated with each fact object, generating an attribute key for each of the one or more attribute objects based on the attribute information, storing the one or more attribute keys and a plurality of fact keys at a plurality of storage locations in a data catalog, wherein each storage location corresponds to one of the plurality of fact keys and in response to a query that includes a query fact object and one or more query attribute objects, performing further actions, including: generating a query fact key based on the query fact object, generating one or more query attribute keys based on the one or more query attribute objects, confirming the query fact object and the one or more query attribute objects are stored in the data catalog based on a comparison of the one or more query attribute keys to an attribute vector associated with a fact object in the data catalog, wherein the attribute vector includes a value representing a number of attribute objects that are associated with the fact object, in response to non-confirmation of storage of the query fact object in the data catalog, shifting the attribute vector from a storage location associated with a primary fact key to another available storage location that is associated with an alternate fact key and providing a query result based on a comparison of the one or more query attribute keys and one or more attribute keys associated with another fact key in the data catalog having an equivalent value to the query fact key, wherein the query result is affirmative when the one or more query attribute keys match the one or more attribute keys associated with the other fact key with the teachings of Watkins of generating a Bloom filter for one or more fact objects based on the one or more attribute keys; storing the Bloom filter at each storage location in the data catalog associated with the one or more fact objects; and employing the Bloom filter to determine when the query attribute keys have equivalent values to the one or more attribute keys associated with the other fact key. One would have been motivated to make such a modification to test whether an object is present in the page (Watkins - [0037]).
	Claims 9, 14 and 19 correspond to claim 4 and are rejected accordingly.
	Regarding claim 5, Zhao modified by Ritchford, Jayasena and Talagala does not appear to teach:
generating the data catalog based on a cuckoo filter, wherein each cuckoo filter key is a fact key or an alternate fact key associated with a fact object
	However, Watkins teaches:
generating the data catalog based on a cuckoo filter, wherein each cuckoo filter key is a fact key or an alternate fact key associated with a fact object (Watkins – a cuckoo filter operates as a hash table with displacement hashing, storing a portion of the originating key [0039]. Object records can be arranged with a hash table. Cuckoo hashing can be used to resolve collisions. When cuckoo hashing is used, a direct mapping can be established between a slot in the cuckoo filter and an object record slot within the page [0043].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of  Zhao, Ritchford, Jayasena, Talagala and Watkins before them, to modify the system of Zhao, Ritchford, Jayasena and Talagala of providing a plurality of fact objects and a plurality of attribute objects, wherein each of the attribute objects is associated with one or more fact objects, generating a fact key for each of the plurality of fact objects based on information associated with each fact object, determining one or more attribute objects associated with each of the plurality of fact objects based on attribute information associated with each fact object, generating an attribute key for each of the one or more attribute objects based on the attribute information, storing the one or more attribute keys and a plurality of fact keys at a plurality of storage locations in a data catalog, wherein each storage location corresponds to one of the plurality of fact keys and in response to a query that includes a query fact object and one or more query attribute objects, performing further actions, including: generating a query fact key based on the query fact object, generating one or more query attribute keys based on the one or more query attribute objects, confirming the query fact object and the one or more query attribute objects are stored in the data catalog based on a comparison of the one or more query attribute keys to an attribute vector associated with a fact object in the data catalog, wherein the attribute vector includes a value representing a number of attribute objects that are associated with the fact object, in response to non-confirmation of storage of the query fact object in the data catalog, shifting the attribute vector from a storage location associated with a primary fact key to another available storage location that is associated with an alternate fact key and providing a query result based on a comparison of the one or more query attribute keys and one or more attribute keys associated with another fact key in the data catalog having an equivalent value to the query fact key, wherein the query result is affirmative when the one or more query attribute keys match the one or more attribute keys associated with the other fact key with the teachings of Watkins of generating the data catalog based on a cuckoo filter, wherein each cuckoo filter key is a fact key or an alternate fact key associated with a fact object. One would have been motivated to make such a modification to test whether an object is present in the page (Watkins - [0037]).
	Claims 10, 15 and 20 correspond to claim 5 and are rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166